          Case:19-13271-MER Doc#:24 Filed:05/06/19                                        Entered:05/06/19 22:11:44 Page1 of 1

 Fill in this inform ation to identify the case:

 Debtor nam e        nSpire Health, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO
                                                   -----------------------
 Case number (if known)         19-13271-MER
                                                                                                                                        D   Check if this is an
                                                                                                                                            amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                          12/15

•@IM Summary of Assets
 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206NB)

       1 a. Real property:
            Copy line 88 from Schedule A/B                                                                                          .        $                      0.00

       1 b. Total personal property:
            Copy line 91A from Schedule A/8                                                                                 .                $          4,449,690.36

       1c. Total of all property:
           Copy line 92 from Schedule AIB                                                                               .                    $     4,449,690.36
                                                                                                                                                 --------

i@tW Summary of Liabilities
 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule 0                              .            $      667,900.00
                                                                                                                                                 --------

 3.    Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line Sa of Schedule EIF                                           .                        $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line Sb of Schedule EIF                              .                   +$     1,461,863.75
                                                                                                                                                 --------

 4.    Total liabilities                                                                                       ..
       Lines 2 + 3a + 3b                                                                                                                $            2,129,763.75




 Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                   page 1
Software Copyright (e) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
